DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, 11-16, drawn to suspension of dual registration in communication, classified in H04W 60/005.
II. Claims 7-10, drawn to dual registration using specified standards, classified in H04W 84/042.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to dual registration communication. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct in that they are drawn to materially different designs to achieve the communication.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Groups I and II represent a burden of examination in that they are drawn to separate and distinct communication designs.  Group I encompasses dual registering a device, then suspending a registration and performing the communication.  Group II is drawn to registration processing using specific modes and standards for a given communication environment.  The search and the specifics of the two sets of claims do not overlap and do not represents an obvious variant of one another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Michael Carey on 12/7/2020 a provisional election was made without traverse to prosecute the invention of group I, claims 1-6 and 11-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 11, 12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US Pub 20190075537).
Re claim 1, Wu discloses a method for handling a dual registration in a wireless communication system, the method comprising: 
registering (Paragraphs 29-30, 32) a User Equipment (UE) (Paragraphs 29-30, 32) on a first generation Radio Access Technology (RAT) (Paragraphs 29-30, 32) and a second generation RAT (Paragraphs 29-30, 32); 
determining (Paragraphs 32, 35), by the UE (Paragraphs 32, 35), an occurrence of at least one event (Paragraphs 32, 35 ‘when the UE has an IMS service via the LTE network’); 
suspending (Paragraphs 32, 35), by the UE (Paragraphs 32, 35), the registration on the second RAT (Paragraphs 32, 35); and 
performing (Paragraphs 32, 35), by the UE (Paragraphs 32, 35), communication using the registration on the first RAT (Paragraphs 32, 35).


registering (Paragraphs 36, 46) the UE on the second RAT (Paragraphs 36, 46); 
detecting that an IP Multimedia Subsystem (IMS) (Paragraphs 36, 46) service is unavailable (Paragraphs 36, 46) on the second RAT (Paragraphs 36, 46); and  
registering (Paragraphs 36, 46), by the UE (Paragraphs 36, 46), on the first RAT (Paragraphs 36, 46).

Re claim 5, Wu discloses the method of claim 1, and further wherein the first RAT is a 4G RAT (Paragraphs 32 and 57) and the second RAT is a 5G RAT (Paragraphs 32 and 57).

Re claim 11, Wu discloses a user equipment (UE) for handling a dual registration in a wireless communication system, the UE comprising: 
a memory (Fig 3 element 310; Paragraph 15, 32 and 35); and 
a processor (Fig 3 element 300; Paragraph 15, 32 and 35), coupled with the memory (Fig 3 element 310/300; Paragraph 15, 32 and 35), configured to: 
register (Paragraphs 29-30, 32) on a first generation Radio Access Technology (RAT) (Paragraphs 29-30, 32) and a second generation RAT (RAT) (Paragraphs 29-30, 32); 
determine (Paragraphs 32, 35) an occurrence of at least one event (Paragraphs 32, 35 ‘when the UE has an IMS service via the LTE network’); 

perform (Paragraphs 32, 35) communication using the registration (Paragraphs 32, 35) on the first RAT (Paragraphs 32, 35).

Re claim 12, Wu discloses the UE of claim 11, wherein registering the UE on the first RAT and the second RAT further comprises: 
registering (Paragraphs 36, 46) the UE on the second RAT (Paragraphs 36, 46); 
detecting (Paragraphs 36, 46) that an IP Multimedia Subsystem (IMS) service (Paragraphs 36, 46) is unavailable (Paragraphs 36, 46) on the second RAT (Paragraphs 36, 46); and  
4registering (Paragraphs 36, 46) on the second RAT (Paragraphs 36, 46).

Re claim 15, Wu discloses the UE of claim 11, and further wherein the first RAT is a 4G RAT (Paragraphs 32 and 57) and the second RAT is a 5G RAT (Paragraphs 32 and 57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 1 and 11 above, and further in view of Niemi (US Pub 20190166517).
Re claim 6, Wu discloses the method of claim 1, but fails however to explicitly disclose wherein the dual registration is provided when N26 interface is supported between a Mobility Management Entity (MME) and an Access and Mobility Management Function (AMF) entity.
This design is however disclosed by Niemi.  Niemi discloses wherein the dual registration (Paragraphs 6, 7, 40, 43) is provided when N26 interface (Paragraph 22) is supported between a Mobility Management Entity (MME) (Paragraph 22) and an Access and Mobility Management Function (AMF) entity (Paragraph 22).


Re claim 16, Wu discloses the UE of claim 11, but fails however to explicitly disclose wherein the dual registration is provided when N26 interface is supported between a Mobility Management Entity (MME) and an Access and Mobility Management Function (AMF) entity.
This design is however disclosed by Niemi.  Niemi discloses wherein the dual registration (Paragraphs 6, 7, 40, 43) is provided when N26 interface (Paragraph 22) is supported between a Mobility Management Entity (MME) (Paragraph 22) and an Access and Mobility Management Function (AMF) entity (Paragraph 22).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Wu in order to incorporate the interface as shown in Niemi to allow for the use of known and understood interfacing schemes and designs to achieve a desired and expected functional result in the communication and interfacing between the processing entities that makeup the communication design.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 1 and 11 above, and further in view of Lau (US Pub 20140018039).
Re claim 3, Wu discloses the method of claim 1, wherein registering the UE on the first RAT (Paragraphs 29-30, 32) and the second RAT (Paragraphs 29-30, 32); but fails however to explicitly disclose wherein this comprises: registering the UE on the first RAT; detecting that an IP Multimedia Subsystem (IMS) service is unavailable on the first RAT; and registering, by the UE, on the first RAT.
This design is however disclosed by Lau.  Lau discloses registering the UE on the first RAT (Paragraph 46); detecting that an IP Multimedia Subsystem (IMS) service (Paragraph 46) is unavailable (Paragraph 46) on the first RAT (Paragraph 46); and registering (Paragraph 46), by the UE, on the first RAT (Paragraph 46).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Wu in order to incorporate the registering procedures as disclosed by Lau in order to support and allow for a scenario wherein a service interruption at a registered IMS does not force the full processing required to transfer the registration and communication but allows attempts to reestablish and reconnect the previously existing communication thereby removing the need for the additional processing and establishing of a connection with another IMS entity should it prove to not be necessary.

Re claim 13, Wu discloses the UE of claim 11, wherein registering the UE on the first RAT (Paragraphs 29-30, 32) and the second RAT (Paragraphs 29-30, 32); but fails 
This design is however disclosed by Lau.  Lau discloses registering the UE on the first RAT (Paragraph 46); detecting that an IP Multimedia Subsystem (IMS) service (Paragraph 46) is unavailable (Paragraph 46) on the first RAT (Paragraph 46); and registering (Paragraph 46), by the UE, on the first RAT (Paragraph 46).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Wu in order to incorporate the registering procedures as disclosed by Lau in order to support and allow for a scenario wherein a service interruption at a registered IMS does not force the full processing required to transfer the registration and communication but allows attempts to reestablish and reconnect the previously existing communication thereby removing the need for the additional processing and establishing of a connection with another IMS entity should it prove to not be necessary.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 1 and 11 above, and further in view of Wafta (US Pub 20120182912), Niemi (US Pub 20190166517) and Shi (US Pub 20170070877).
Re claim 4, Wu discloses the method of claim 1, but fails however to explicitly disclose wherein the at least one event comprises (1) an unavailability of a Circuit Switched Fallback (CSFB) on the first RAT, (2) a service loss or failure at the first RAT, 
Regarding item (1) above, this design is however disclosed by Wafta.  Wafta discloses an unavailability (Paragraph 129) of a Circuit Switched Fallback (CSFB) (Paragraph 129) on the first RAT (Paragraph 129).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Wu in order to incorporate the suspension as shown in Wafta as the suspension of data transfer in response to the unavailability of expected interface and associated lack of network availability would allow for the design to attempt processing to reestablish a connection without a loss of data or drop of the established communication all together.
Regarding item (2) above, this design is however disclosed by Niemi.  Niemi discloses a service loss or failure at the first RAT (Fig 6 elements 630/650; Paragraphs 70, 72-76).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Wu in order to incorporate the suspension as shown in Niemi as the suspension of data transfer in response to the unavailability or unexpected failure of the established communication network would allow for the design to attempt processing to reestablish a connection without a loss of data or drop of the established communication all together.
Regarding item (3) above, this design is however disclosed by Shi.  Shi discloses a mobility (Paragraphs 73 and 92) of the UE to a legacy network (Paragraphs 73 and 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Wu in order to incorporate the suspension as shown in Shi as the suspension of data transfer in response to the need to desire of the communication to move from one network element to another would allow for the design to perform processing to establish a connection without a loss of data or drop of the established communication all together.

Re claim 14, Wu discloses the UE of claim 11, but fails however to explicitly disclose wherein the at least one event comprises (1) an unavailability of a Circuit Switched Fallback (CSFB) on the first RAT, (2) a service loss or failure at the first RAT, and (3) a mobility of the UE to a legacy network, wherein the legacy network comprises a second generation (2G) network or a third generation (3G) network.
Regarding item (1) above, this design is however disclosed by Wafta.  Wafta discloses an unavailability (Paragraph 129) of a Circuit Switched Fallback (CSFB) (Paragraph 129) on the first RAT (Paragraph 129).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Wu in order to incorporate the suspension as shown in Wafta as the suspension of data transfer in response to the unavailability of expected interface and associated lack of network availability would allow for the design to attempt processing to reestablish a connection without a loss of data or drop of the established communication all together.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Wu in order to incorporate the suspension as shown in Niemi as the suspension of data transfer in response to the unavailability or unexpected failure of the established communication network would allow for the design to attempt processing to reestablish a connection without a loss of data or drop of the established communication all together.
Regarding item (3) above, this design is however disclosed by Shi.  Shi discloses a mobility (Paragraphs 73 and 92) of the UE to a legacy network (Paragraphs 73 and 92), wherein the legacy network comprises a second generation (2G) network or a third generation (3G) network (Paragraphs 73 and 92).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Wu in order to incorporate the suspension as shown in Shi as the suspension of data transfer in response to the need to desire of the communication to move from one network element to another would allow for the design to perform processing to establish a connection without a loss of data or drop of the established communication all together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848.  The examiner can normally be reached on Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631